DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 and 15 are currently pending in the present application and are subject to the following lack unity of invention/restriction requirement.    

REQUIREMENT FOR UNITY OF INVENTION
 	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
 	The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
 	When Claims Are Directed to Multiple Categories of Inventions:
 	As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: 	(1) A product and a process specially adapted for the manufacture of said product; or 	(2) A product and process of use of said product; or 	(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or 	(4) A process and an apparatus or means specifically designed for carrying out the said process; or 	(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
 	Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).


Restriction is required under 35 U.S.C. 121 and 372.

Claims 1-13 and 15 are drawn to more than one inventive concept (as defined in PCT Rule 13), and accordingly, a restriction is required according to the provision of PCT Rule 13.2
PCT Rule 13.2 states that the international application shall relate to one invention only or to a group of inventions so linked as to form a general inventive concept (requirement of unity of invention).
PCT Rule 13.2 states that unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.
Annex B, Part 1 (b), provides that “special technical features” mean those technical features, which, as a whole, define a contribution over the prior art.
	Annex B, Part 1 (e), provides combinations of different categories of claims and states:
	“The method for determining unity of invention under Rule 13 shall be construed as permitting, in particular, the inclusion of any one of the following combinations of claims of different categories in the same international application:
	
(i) in addition to an independent claim for a given product, an independent claims for a process specially adapted for the manufacture of the said product, and an independent claim for use of the said product, or

(ii) in addition to an independent claim for a given process, an independent claim for an apparatus or means specially designed for carrying out the said process, or

(iii) in addition to an independent claim for a given product, and independent claim for a process specially adapted for the manufacture of the said product, and an independent claim for an apparatus or means specially designed for carrying out the said process,…”

This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  
The instant application lacks unity of invention according to the PCT International Search report (PCT/ISA/210) mailed on December 1, 2018 over the “X” reference:  Bowman et al., 

Group I: Claims 1-7 are drawn to a composition comprising at least one bitumen and at least one additive chosen from the compounds of formula (I) 
    PNG
    media_image1.png
    162
    268
    media_image1.png
    Greyscale
 or the compounds of formula (II) 
    PNG
    media_image2.png
    160
    271
    media_image2.png
    Greyscale
 according to claim 1.

Group II: Claims 8-9 are drawn to a bituminous emulsion comprising at least one bitumen, at least one additive of formula (I) or of formula (II), as defined in claim 1, and at least one aqueous phase optionally containing at least one surfactant according to claim 8. 

Group III: Claims 10-12 are drawn to a process for producing a bituminous emulsion as defined in claim 8, comprising at least one step of mixing at least one additive of formula (I), or formula (II), as defined in claim 1, a bitumen, and an aqueous phase optionally containing at least one surfactant.

Group IV: Claim 13 is drawn to a cold-poured mix comprising at least one emulsion as defined in claim 8 and aggregates.

Group V: Claim 15 is drawn to a method of producing a cold-poured mix as defined in claim 13, comprising combining the emulsion and the aggregates.


Election of Species
This application contains claims directed to more than one species of the generic invention in Groups I-V. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. Applicant needs to elect a single compound of the formulae (1-2) for initial search purpose.  The species are not obvious variant of each and thus lack the same special technical feature. 
 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. 	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 

In the event of rejoinder, the requirement for restriction between the apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Conclusion
No telephone communication was made to request an oral election due to the complexity of the claimed subject matter.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731